DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
First, Applicant’s amendment to the claims overcomes the rejection based on new matter, as discussed Final Rejection (04/06/2022; pp. 2-5).  The rejection is withdrawn.
Second, Applicant argues that the term “true representation” is defined in the instant specification.  See, e.g., Remarks at 26 (citing [0071] of the instant specification).  
Applicant’s argument has been fully considered but it is not persuasive.  Contrary to Applicant’s argument, the term “true representation” is not defined in the instant specification.  The relevant portion of the instant specification is reproduced below (emphases added):

[0071] In addition to the predicted metabolic state, the digital twin module 450 may implement one or more metabolic models to generate a true representation of a patient's metabolic state (herein referred to as a "true metabolic state") based on the biological data 410 recorded for a period of time. In comparison to the metabolic models used to generate a prediction of a patient's metabolic model, the metabolic models implemented by the digital twin module 4350 to determine the true metabolic state of the patient are trained to process aspects of biological data 410 (e.g., wearable sensor data and lab test data) into an affect the patient's metabolic state. For such implementations, at the conclusion of a time period, a metabolic model may be trained to analyze biological data 410 recorded by wearable sensors during the time period and determined based on lab tests from the time period to determine a true metabolic state for the patient that reflects the actual biological conditions experienced by a patient (e.g., their HbA1c levels, or BMI) during the time period. Accordingly, given biological data 410 as an input, the metabolic model is further trained to output a patient's actual biological response (e.g., a measured insulin sensitivity or change in glucose in response to consuming a food or taking a medication).

Note that what is defined is the term “true metabolic state,” not the term at issue.  The term at issue—“true representation”—remains undefined even though the instant specification discloses that “the digital twin module 4350 to determine the true metabolic state [i.e., true representation] of the patient” and “a metabolic model may be trained to analyze biological data 410 recorded by wearable sensors during the time period and determined based on lab tests from the time period to determine a true metabolic state [i.e., true representation] for the patient that reflects the actual biological conditions experienced by a patient.” 
	Third, Applicant does not respond to the enablement rejection concerning the issue of similarity thresholds, as discussed in Final Rejection (04/06/2022; pp. 5-6).  The rejection is maintained, as discussed below.
	Fourth, Applicant that Constantin does not teach the recited limitations.  See Remarks at 27-28 (“Constantin does not disclose or suggest the comparison of two representations of a patient's
metabolic state generated based on a different combination of inputs (e.g., the claimed "true
representation" and "prediction") to determine whether the two representations are within a
threshold level of similarity.”). 
Applicant’s argument has been fully considered but it is not persuasive.  As discussed in Final Rejection (04/06/2022; pp. 9-10), Constantin teaches that different inputs can be used for different machine-learning models which can, in turn, be combined.  Applicant does not seem to argue that, given Constantin’s teachings and the limited possible combinations, the person of ordinary skill in the art cannot arrive at the claim limitations at issue.
Fifth, Applicant does not argue against the double patenting rejection, as discussed in Final Rejection (04/06/2022; pp. 15-17).  Accordingly, the rejection is maintained (but not reproduced int his Office Action).

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement.  Claim 1-32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: the state of the prior art, the breadth of the claims, the level of one of ordinary skill, the amount of direction provided by the inventor, the level of predictability in the art, the nature of the invention, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1, 17 and 25 recite, inter alia, “… a level of similarity … satisfying a threshold level of similarity …”
The relevant portions of the instant specification are reproduced above.
The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.  In view of the state of the prior art and the lack of guidance in the specification regarding “level of similarity, “threshold level of similarity,” or “satisfying a threshold level of similarity,” one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  
The specification does not disclose or provide guidance on critical elements of the invention, such as how the (level of) similarity at issue is measured or quantified, how its threshold level is determined, and how the threshold is satisfied.  Such determination involves substantial efforts in experimentation.  Therefore, the foregoing Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation. 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “true representation” in claims 1, 17, and 25 is a relative term which renders the claim indefinite.  Note that the term “true” is construed to mean “accurate.”  And because accuracy is a matter of degree, the term “true” is relative.  The term “true representation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (US 20190252079 A1, Feb. 6, 2019) (hereinafter “Constantin”).
Regarding claims 1, 17, and 25, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, the method comprising: 
accessing, by a health management platform from a data store, a personalized metabolic profile of the patient and a plurality of biosignals recorded for the patient during a current time period, the plurality of biosignals comprising one or more of: 1) sensor data collected during the current time period by one or more wearable sensors worn by the patient (e.g., [0325]) and 2) lab test data collected during the current time period describing blood work conducted on the patient (e.g., [0379]); 
receiving, by user input to an application on a patient device, a timeline of patient data recorded during the current time period, the recorded patient data comprising one or more of: 1) food items consumed by the patient during the current time period, 2) medications taken by the patient during the current time period, and 3) symptoms experienced by the patient during the recorded time (e.g., [0382], [0506], [0550]); 
determining nutrition data for each food item consumed by the patient during the current time period, wherein nutrition data describes types of nutrients in the food items and an amount of each nutrient in the food item (e.g., [0374], [0609]); 
determining, by a machine-learned metabolic model, a metabolic state of the patient at a conclusion of the current time period based on a comparison of a true representation of the metabolic state and a prediction of the metabolic state, the true representation of the metabolic state determined based on the personalized metabolic profile of the patient and the plurality of biosignals, and the prediction of the metabolic state determined based on the personalized metabolic profile of the patient, the timeline of patient data, and the determined nutrition data; e.g., [0370] (“The physiology model may provide physiology state information as output, such as a current or projected glucose level or trend, insulin to carb ratio (ICR), insulin sensitivity factor (ISF), basal rate(s), or insulin on board (IOB), all of which may impact the true glucose level 160 and insulin delivery decisions or recommendations made by the guidance module 150 or the patient 102 or a caregiver or clinician.”); See also, e.g., [0119], [0300], [0347] ,[0413]; and 
generating, based on the determined metabolic state of the patient, a patient-specific treatment recommendation outlining instructions for the patient to consume food items or medication at designated times throughout a subsequent time period to improve the metabolic state of the patient; and providing, for display to the patient, the patient-specific treatment recommendation to the patient device (e.g., [0324], [0329], [0383], [0508]).
Note that Constantin teaches a machine-learning model for recommendation and decision-making that takes multiple inputs, such as representations and predictions of physiological states.  See, e.g., Fig. 2B an d associated text, esp. [0370]-[0372].  Importantly, the machine-learning model is a multi-tiered model.  See, e.g., [0373] (“FIG. 2B provides a more detailed illustration of example model inputs and example states that may be determined by applying inputs to a model. The physiology model 112, behavior model 114, and measurement model 116 of FIG. 2B are shown, along with example inputs and states for each model. Example inputs are shown in the left, and example determined states are shown in the right. FIGS. 14-16 below provide a more comprehensive recitation of inputs, any of which may be applied to one or more of the models. States may be identified by a physician or expert or learned by the model via machine learning. Each state may have two or more (and possibly a multiplicity) of state values, e.g. discrete numerical values, ranges, or qualitative values (high/medium/low or stable/unstable.) The states may be determined by applying one or more of the sources of input data to a model. While three models are shown, one skilled in the art would understand that the models may be integrated into one or two models, or broken into a larger number of models or sub-models.”) (emphases added).  See also [0382], [0385], [0476], [0497].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Constantin such that the invention further comprises determining, by a machine-learned metabolic model, a metabolic state of the patient at a conclusion of the current time period, wherein the metabolic state is determined based on a comparison of a true representation of the metabolic state and a prediction of the metabolic state to identify discrepancies between the true  representation of the metabolic state and the prediction of the metabolic state,wherein the true representation of the metabolic state is determined based on  the plurality of biosignals, and the prediction of the metabolic state is determined based on  the determined nutrition data, and wherein discrepancies identified from the comparison represent a level of similarity between the true representation of the metabolic state and the predicted representation of the metabolic state;  responsive to the level of similarity between the true representation of the metabolic state and the predicted metabolic state satisfying a threshold level of similarity, generating, a patient-specific treatment recommendation based on a comparison of the determined metabolic state of the patient with a baseline metabolic state, the patient-specific treatment recommendation outlining instructions for the patient to improve the metabolic state of the patient during a subsequent time period; and providing, for display to the patient, the patient-specific treatment recommendation to the patient device (as recited in claims 1, 17, and 25) in order to improve the accuracy and efficacy of the recommendation.
Regarding claim 4, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein the patient-specific treatment recommendation comprises one or more of: a medication regimen with one or more medications and a schedule for taking the one or more medications; a schedule for consuming one or more food items; a schedule for consuming one or more micronutrient and biota nutrient supplements; and a record of one or more lifestyle adjustments to improve the metabolic state of the patient.  See, also, e.g., [0299]-[0304], [0034], [0347].
Regarding claims 5, 20, and 28, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein generating the patient-specific treatment recommendation comprises: assigning the metabolic state of the patient to a category, the assigned category describing a metabolic performance represented by the metabolic state of the patient; accessing a baseline metabolic state for a category representing an improved metabolic performance from the category assigned to the metabolic state of the patient; comparing the metabolic state of the patient with the baseline metabolic state to identify one or more adjustments to the plurality of biosignals to improve the metabolic state of the patient to the baseline metabolic state; and generating the patient-specific treatment recommendation with a set of instructions with the identified adjustments to improve the metabolic state of the patient.  See, e.g., [0455]; Fig. 5A, 5B (describing determining state of patient based on datum or baseline state) and associated text. 
Regarding claim 6, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein generating the patient-specific treatment recommendation comprises: generating a plurality of candidate recommendations for improving the metabolic state of the patient, each candidate recommendation outlining a unique food regimen, medication schedule, and set of lifestyle adjustments; ranking the plurality of candidate recommendations based on an improvement of each candidate recommendation on the metabolic state of the patient; and generating the patient-specific treatment recommendation based on a highest ranked candidate recommendation.  See, e.g., [0610] (disclosing prioritizing of guidance to user).
Regarding claims 7 and 8, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein the patient-specific treatment recommendation includes a list of objectives to be completed to improve the metabolic state of the patient, the method further comprising: comparing patient data recorded for a time period following the current time period to the list of objectives; generating an interface comprising a dynamic record of objectives completed by the patient; and presenting the generated interface on the patient device (as recited in claim 7); further comprising determining that a threshold amount of time has passed since the presentation of the generated interface to the patient; identifying one or more uncompleted objectives of the list of objectives; and generating, for display on the patient device, a reminder comprising a list of the uncompleted objectives  (as recited in claim 8).  See, e.g., [0508] (“Goal data may include an indication of priorities in terms of glucose control, e.g., hypoglycemic versus hyperglycemic avoidance. Different control types may be provided as preprogrammed profiles that a user may choose in selecting a goal.”); [0512] (disclosing deducing objectives). See, also, e.g., [0362], [0365], [0493].
Regarding claims 9, 21, and 29, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, further comprising: accessing a history of previous metabolic states for the patient, the previous metabolic states determined in a time period preceding the current time period; identifying changes between each previous metabolic state and the metabolic state of the patient determined at the conclusion of the current time period based on changes in one or more of the plurality of biosignals; and responsive to identify changes in metabolic states leading to the metabolic state determined at the conclusion of the current time period, generating, for display on the patient device, a graphical user interface modeling and tracking the changes in the metabolic states.  See, e.g., [0355].
Regarding claims 13, 24, and 32, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein determining nutrition data for each food item consumed by the patient during the current time period comprises: accessing a nutrition database storing one or more lookup tables organized based on categories of food items, each lookup table storing food-related attributes of food items in a category of food items; identifying each food item consumed by the patient data in the one or more lookup tables; and aggregating the timeline of patient data with nutrition information stored in the one or more lookup tables for each identified food item.  See, e.g., [0404] (disclosing building a patient-specific nutritional database).
Regarding claims 2, 3, 11-16, 18, 19, 26, and 27, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, wherein receiving a timeline of patient data recorded during the current time period comprises: detecting, by the one or more wearable sensors worn by the patient, a change in one or more biosignals of the plurality indicating that the patient consumed a food item. 
Constantin does not explicitly teach determining that the consumed food item was not recorded in the timeline of patient data; generating, for display on the patient device, a notification comprising a prompt to record the consumed food and a quantity of the food consumed by the patient; and receiving a response to the display notification including a recording of the consumed food item.
However, Constantin teaches updating data point, e.g., [0342], determining missing data points, e.g., [0325], and prompting user to obtain necessary data  (e.g., [0424, [0612]).  See also [0354] (“When in a particular case, the user indicates that they ate a specific meal or amount of carbs (e.g., 60 carbs), but glucose values produce a level or a trend that is different previous profiles (e.g. 160 mg/dL glucose level and rising steadily (e.g., 10 mg/dL every 5 minutes), the system may then inquire with the user to obtain corrected meal information, or determine how many carbs the user actually ate based on the glucose signal and present guidance or an inquiry ("Did you eat something else?" or "Did you not eat the chicken?").”)  Constantin also teaches user input of food consumption information, e.g., [0342], [0372], [0374], user interface based on voice recognition, e.g., [0349], and natural language processing (221, Fig. 14).  Constantin also teaches use of food libraries.  See, e.g., [0532].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Constantin such that the invention further comprises determining that the consumed food item was not recorded in the timeline of patient data; generating, for display on the patient device, a notification comprising a prompt to record the consumed food and a quantity of the food consumed by the patient; and receiving a response to the display notification including a recording of the consumed food item (as recited in claims 2, 18, and 26); further comprising: applying a natural language processing model to transcribe the voice recording; for a food item in the voice recording that is not recognized by the natural language processing model, generating a notification for display on the patient device, the notification prompting the patient to label the food item via an application on the patient device; and responsive to receiving the label of the food item, training the natural language processing model to recognize the food item in future voice recordings based on the voice recording and the labeled food item (as recited in claims 3, 19, and 27); wherein patient data is recorded as a voice recording, the method further comprising: applying a natural language processing model to transcribe the voice recording; for a food item in the voice recording that is not recognized by the natural language processing model, generating a plurality of candidate food items with similar pronunciations; comparing each candidate food item to each food items of the patient-specific treatment recommendation; and responsive to identifying a candidate food item matching a food item of the patient-specific treatment recommendation, labeling the food item in the voice recording as the candidate food item (as recited in claim 11); further comprising responsive to determining that a food item consumed by the patient is unavailable in the nutrition database; performing a semantic analysis to identify one or more sub-terms associated with the food item consumed by the patient; identifying one or more similar food items related to each of the one or more sub-terms; and aggregating the timeline of patient data with nutrition information stored in the one or more look-up tables for each of the one or more similar food items (as recited in claim 14); wherein patient data is recorded as a voice recording, the method further comprising: applying a natural language processing model to transcribe the voice recording; for a food item in the voice recording that is not recognized by the natural language processing model, generating a plurality of candidate food items with similar pronunciations; comparing each candidate food item to each food items of the patient-specific treatment recommendation; and responsive to identifying a candidate food item matching a food item of the patient-specific treatment recommendation, labeling the food item in the voice recording as the candidate food item (as recited in claim 12); further comprising determining a patient-specific rating of each food item stored in the nutrition database based on an impact of the food item on the metabolic state of the patient, wherein the patient- specific treatment recommendation includes instructions for the patient to consume food items with a patient-specific rating above a threshold; and updating the patient-specific rating of each food item as the metabolic state of the patient changes (as recited in claim 15); wherein the patient-specific rating of each food item is determined based on a combination of one or more of: a taste preference of the patient towards the food item; an impact of the food item on an overall health of the patient; and a nutritional impact of the food item on the patient (as recited in claim 16) in order to improve accuracy of the invention.
Regarding claims 10, 11, 22, 23, 30, 31, as discussed above, Constantin teaches a system and method for generating a personalized metabolic treatment recommendation for a patient, further comprising: generating a digital twin of the determined metabolic state of the patient based on the timeline of recorded patient data, and the plurality of biosignals, wherein the digital twin comprises: a health dimension determined based on the plurality of biosignals and entries in the timeline of recorded patient data describing nutrition, sleep, and exercise.
Constantin does not explicitly teach a happiness dimension determined based on entries in the timeline of recorded patient data describing taste preferences and lifestyle satisfaction; and updating the digital twin based on biosignals and patient data recorded after the conclusion of the current time period.
Constantin teaches user input of data about stress, emotion, or feelings, e.g., [0506], [0526], and lifestyle parameters, e.g., [0492], [0493].  Constantin also teaches involving doctors in the decision support engine.  See, e.g., [0364] (disclosing medical review); [0574] (disclosing providing data to doctor)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Constantin such that the invention further comprises teach a happiness dimension determined based on entries in the timeline of recorded patient data describing taste preferences and lifestyle satisfaction; and updating the digital twin based on biosignals and patient data recorded after the conclusion of the current time period (as recited in claims 10, 22, 30); further comprising: presenting, by a device associated with a medical professional, the patient-specific treatment recommendation to a medical professional via a graphical user interface for the medical professional to edit the patient-specific treatment recommendation; receiving, from the device associated with the medical professional, one or more edits to the patient-specific treatment recommendation; updating the patient-specific treatment recommendation based on the one or more edits; and sending the updated patient-specific treatment recommendation to the patient device for display to the patient (as recited in claims 11, 23, 31) in order to improve efficacy of the invention.
As discussed above, Constantin teaches or suggest the limitations recited in claims 28, 29, and 32.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792